                          Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
               UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                                                              )
                                   v.                                         )
                         Steve Campbell                                       )
                                                                                      Case Number: S2 1:19-cr-00212-VEC-3
                                                                              )
                                                                              )       USM Number: 86762-054
                                                                              )
                                                                              )         Richard Bruce Lind
                                                                              )       Defendant's Attorney
THE DEFENDANT:
0 pleaded guilty to count(s)            1
                                    __.:_               _ ____________________
                                        _____________ _ _
D pleaded nolo contendere to count(s)
  which was accepted by the com1.
D was found guilty on count{s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                               Offense Ended
21 U.S.C. § 846, 21 U.S.          Conspiracy to Distribute and Possess with Intent to Distribut                   3/31/2019          1




       The defendant is sentenced as provided in pages 2 through             _      7
                                                                                    _
                                                                                    __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
li1 Count{s)     open and
                -�-   --     - ��� ---- □ is
                          underlying                                 li1 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud&ment are fully paid. If ordered to pay restitution,
the defenclant must notify the comt and United States attorney of material changes in economic circumstances.

                                                                                                              10/29/2020
                                                                             Date oflmposilion of Judgment



                                                                            Signature of Judge               \/



                                                                                                    Hon. Valerie Caproni, U.S.D.J.
                                                                             Name and Title of Judge


                                                                                            lo- L-\· 20
                                                                             Date
                         Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment - Page      2   of   7
 DEFENDANT: Steve Campbell
 CASE NUMBER: S2 1 :19-cr-00212-VEC-3

                                                         IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 Time-served.




      0 The court makes the following recommendations to the Bureau of Prisons:




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall sun·ender to the United States Marshal for this district:
          0 at      ---------� O a.m.                       0 p.m.       on
          0 as notified by the United States Marshal.

      O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0 before 2 p.m. on
          0 as notified by the United States Marshal.
          0 as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

at ---------------� , with a ce11ified copy of this judgment.


                                                                                                UNITED STA TES MARSHAL


                                                                        By
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 3 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page   --=----   of
DEF ENDANT: Steve Campbell
CASE NUMBER: S2 1:19-cr-00212-VEC-3
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Five (5) years. First year of which will be subject to home detention.




                                                    MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drng test within 15 days of release from
     imprisonment and at least two periodic drng tests thereafter, as determined by the court.
             el The above drug testing condition is suspended, based on the cowi's detennination that you will be subject to mandatory
                drug testing. (check ifapplicable)
4.   0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. {check ifapplicable)
5.    0 You must cooperate in the collection of DNA as directed by the probation officer. {check if applicable)
6.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 4 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                           of-----''-------
DEFENDANT: Steve Campbell
CASE NUMBER: S2 1 :19-cr-00212-VEC-3

                                        STANDARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to repo1t to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must rep01t to the probation officer, and you must repmt to the probation officer as instructed.
3. You m ust not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    comt or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    anangements ( such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pe1mission of the
    probation officer.
9. If you are aJTested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own , possess, or have access to a fireaim, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www .uscomts.gov.


Defendant's Signature                                                                                  Date ____________
AO 245B (Rev. 09/19)
                        Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 5 of 7
                       Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                             Judgment-Page    5     of      7
DEFENDANT: Steve Campbell
CASE NUMBER: S2 1:19-cr-00212-VEC-3

                                         SPECIAL CONDITIONS OF SUPERVISION
 Defendant will be subject to one year of location monitoring, the type of monitoring at the discretion of his Probation Officer
 in order to monitor his compliance with the following restrictions on his movement in the community:

 For 12 months he is restricted to his residence at all times except for employment, education, religious services, medical or
 mental health appointments, attorney visits, court appearances or court ordered obligations or other activities pre-approved
 by the Probation Office.

Defendant shall submit his person, residence, place of business, vehicle, electronic devices or other premises under his
control to search on the basis that the Probation Office has reasonable belief that contraband or evidence of a violation of
the conditions of release may be found there. The search must be conducted at a reasonable time and in a reasonable
manner. Failure to submit to a search may be grounds for revocation. Defendant must inform any other residents that the
premises may be subject to search pursuant to this condition.

 Defendant must participate in a cognitive behavioral treatment program under the guidance and supervision of the
 Probation Office until the Probation Office releases him from the program.

 For each year of supervised release Defendant must perform at least 50 hours of community service.

 The defendant must report to the nearest Probation Office within 72 hours of today.

 Defendant shall be supervised by the district of residence.
                          Case 1:19-cr-00212-VEC Document 256 Filed 10/29/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment - Page _...=6_ of          7
DEFENDANT: Steve Campbell
CASE NUMBER:              S2 1:19-cr-00212-VEC-3
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution                                   AVAA Assessment*           JVTA Assessment**
TOTALS            $ 100.00                  $                       $                     $                          $


 D The dete1mination of restitution is deferred until ----- . An Amended Judgment in a Criminal Case (AO 245C) will be
   entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a paitial payment, each payee shall receive an approximately prop01tioned .l?ayment, unless specified otherwise in
     the priorit)'. order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                   Total Loss***              Restitution Ordered      Priority or Percentage




TOTALS                                          0.00
                                         ----------                          $ ----------
                                                                                       0.00



D     Restitution amount ordered pursuant to plea agreement $            ----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:
      D the interest requirement is waived for the              D fine   D restitution.
      D the interest requirement for the            D    fine    D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornograph_y Victim Assistance Act of 2018, Pub. L. No. I 15-299.
** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
** * Findings for the total amount of losses are required under Chapters 109A, 1 I 0, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19}      Casein 1:19-cr-00212-VEC
                       Judgment   a Criminal Case             Document 256 Filed 10/29/20 Page 7 of 7
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page _.,__
                                                                                                                             7 of
 DEFENDANT: Steve Campbell
 CASE NUMBER: S2 1:19-cr-00212-VEC-3

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     fl'.i Lump sum payment of$ 100.00                      due immediately, balance due

            D     not later than                                 , or
                  in accordance with D C,       D D,         □    E, or    D F below; or
B     D     Payment to begin immediately (may be combined with            oc,      DD, or       D F below); or

C     O     Payment in equal       ___ __ (e.g., weekly, monthly, qriarterly) installments of $ ___ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 day�) after the date of th is judgment; or

D     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ ___ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D    Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     O     Special instructions regarding the payment of criminal moneta1y penalties:




Unless the cou1t has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal moneta1y penalties is due during
the period of imprisonment. All criminal monetaiy penarties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several             Corresponding Payee,
      (inc/11ding defendant n11mbe1�                     Total Amount                     Amount                       if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following cou1t cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (oJ fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
